Citation Nr: 0500179	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a back 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In response to correspondence from VA, the veteran indicated 
in November 2004 that he wanted to attend a travel board 
hearing before a Veterans Law Judge at the RO in Cheyenne, 
Wyoming.  Accordingly, this case must be remanded to the RO 
in order to schedule this hearing.

The case is hereby REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
"Travel Board" hearing following the 
usual procedures set forth in 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.704 
(2004).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




